UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1238




In re:   MICHAEL T. VERBURG,

                Petitioner.



On Petition for Writ of Mandamus.     (5:07-cr-00045-MBS-1)


Submitted:   May 26, 2011                    Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael T. Verburg, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael T. Verburg petitions for a writ of mandamus

seeking an order compelling the district court to dismiss the

indictment underlying his 2009 criminal conviction for fraud, in

violation of 18 U.S.C. §§             1341 and 1342 (2006).                  We conclude

that Verburg is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.               Kerr   v.   United   States

Dist.    Court,      426     U.S.    394,       402    (1976);      United     Sates    v.

Moussaoui,     333    F.3d    509,    516-17       (4th      Cir.   2003).      Further,

mandamus     relief   is     available      only      when    the   petitioner    has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                       Mandamus may not be

used as a substitute for appeal.                   In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Verburg is not available by way

of mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

deny Verburg’s pending motions, including his motion to compel,

motion for transcript, motion for counsel, motion to expedite,

and motion for release pending appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                               PETITION DENIED




                                  3